On the Merits.
It appears upon the face of the record that neither the original will of the decedent nor any copy thereof was produced or registered in the district court sitting in the parish of Livingston. The clerk of the court was-therefore without authority to order its execution, or to appoint an executor. Rev. Oiv. Code, art. 1688; Code Prac. art. 928 et seq.
It is therefore ordered, adjudged, and decreed that the judgment appealed from appointing Harley A. W. Howcott dative testamentary executor of Charles W. Henry, de*791ceased, be annulled, avoided, and reversed, and that the matter of the application of said Howeott for such appointment be remanded, to be proceeded with according to law; the cpsts of the appeal to be paid by the appellee.